Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.
 
DETAILED ACTION
The IDS of 12/03/21 was received and considered.
The response of 09/29/21 was received and considered
Claims 1-20 are pending.  
The examiner considered co-pending applications 16/397,765 and 16/397,765, as provided on the IDS, under Double Patenting.  However, the claims of the present invention are determined to be patentably distinct from the claims in the cited co-pending applications.  

Response to Arguments
Applicant’s arguments and amendments, filed 09/29/21, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejections of claims 1-20 have been withdrawn. 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
US 2017/0041296 to Ford et al teaches improved secure exchange systems features.
US 2012/0239938 to Thurber et al teaches techniques for dynamically assembling and utilizing a pedigree resource.
The prior art lacks, fails to expressly to disclose or make obvious by combination “apply the subset of rules in the first set of rules to the DID-related data while refraining from applying rules in the first set of rules that do conflict with the second set of rules such that the second set of rules are prioritized over the first set of rules”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Aubrey H Wyszynski/
Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434